
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Form of TDS Corporate Officer
TELEPHONE AND DATA SYSTEMS, INC.
2004 LONG-TERM INCENTIVE PLAN

[[YEAR]] STOCK OPTION AWARD

        Telephone and Data Systems, Inc., a Delaware corporation (the
"Company"), hereby grants to [[PNAME]] (the "Optionee"), as of [[DATE]],
pursuant to the provisions of the Telephone and Data Systems, Inc. 2004
Long-Term Incentive Plan (the "Plan"), a Non-Qualified Stock Option (the
"Option") to purchase from the Company [[NUMBER]] shares of Common Stock at the
price of $[[PRICE]] per share upon and subject to the terms and conditions set
forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.

        1.    Time and Manner of Exercise of Option.    

        1.1.    Exercise of Option.    (a) In general.    The Option shall
become exercisable in its entirety on December 15, [[CALENDAR YEAR OF OPTION
DATE]]. In no event may the Option be exercised, in whole or in part, after
[[TENTH ANNIVERSARY OF OPTION DATE]] (the "Expiration Date").

        (b)    Disability.    If the Optionee ceases to be employed by or of
service to the Employers and Affiliates by reason of Disability, the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee's termination of employment or service, and after such date may
be exercised by the Optionee (or the Optionee's Legal Representative) for a
period of 12 months after the effective date of the Optionee's termination of
employment or service or until the Expiration Date, whichever period is shorter.
If the Optionee shall die within such original exercise period, the Option shall
be exercisable by the beneficiary or beneficiaries duly designated by the
Optionee, to the same extent the Option was exercisable by the Optionee on the
date of the Optionee's death, for a period ending on the later of (i) the last
day of such original exercise period and (ii) 90 days after the date of the
Optionee's death.

        (c)    Special Retirement.    If the Optionee ceases to be employed by
or of service to the Employers and Affiliates by reason of Special Retirement
(as defined below), the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee's Special Retirement, and
after such date may be exercised by the Optionee (or the Optionee's Legal
Representative) for a period of 12 months after the effective date of the
Special Retirement or until the Expiration Date, whichever period is shorter. If
the Optionee shall die within such original exercise period, the Option shall be
exercisable by the beneficiary or beneficiaries duly designated by the Optionee,
to the same extent the Option was exercisable by the Optionee on the date of the
Optionee's death, for a period ending on the later of (i) the last day of such
original exercise period and (ii) 90 days after the date of the Optionee's
death. For purposes of this Award, "Special Retirement" shall mean an Optionee's
termination of employment or service with the Employers and Affiliates on or
after the later of (i) the Optionee's attainment of age 62 and (ii) the
Optionee's Early Retirement Date or Normal Retirement Date, as such terms are
defined in the Telephone and Data Systems, Inc. Pension Plan.

        (d)    Retirement.    If the Optionee ceases to be employed by or of
service to the Employers and Affiliates by reason of Retirement (as defined
below), the Option shall be exercisable only to the extent it is exercisable on
the effective date of the Optionee's Retirement, and after such date may be
exercised by the Optionee (or the Optionee's Legal Representative) for a period
of 90 days after the effective date of the Retirement or until the Expiration
Date, whichever period is shorter. If the Optionee shall die within such
original exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee's death, for a period
ending 180 days after the effective date of the Retirement. For purposes of this
Award, "Retirement" shall mean an Optionee's termination of employment or
service with the Employers and Affiliates on or after the Optionee's attainment
of age 65 that does not satisfy the definition of "Special Retirement" set forth
in Section 1.1(c).

        (e)    Resignation with Prior Consent of the Board.    If the Optionee
ceases to be employed by or of service to the Employers and Affiliates by reason
of the Optionee's resignation of employment or service at any age with the prior
consent of the board of directors of such Optionee's Employer (as evidenced in
the Employer's minute book), the Option shall be exercisable only to the extent
it is exercisable on the effective date of the Optionee's resignation, and after
such date may be exercised by the Optionee (or the Optionee's Legal
Representative) for a period of 90 days after such effective date or until the
Expiration Date, whichever

--------------------------------------------------------------------------------






period is shorter. If the Optionee shall die within such original exercise
period, the Option shall be exercisable by the beneficiary or beneficiaries duly
designated by the Optionee, to the same extent the Option was exercisable by the
Optionee on the date of the Optionee's death, for a period ending 180 days after
the effective date of the Optionee's resignation.

        (f)    Death.    If the Optionee ceases to be employed by or of service
to the Employers and Affiliates by reason of death, the Option shall be
exercisable only to the extent it is exercisable on the date of death, and after
the date of death may be exercised by the beneficiary or beneficiaries duly
designated by the Optionee, for a period of 180 days after the date of death or
until the Expiration Date, whichever period is shorter.

        (g)    Other Termination of Employment or Service.    If the Optionee
ceases to be employed by or of service to the Employers and Affiliates for any
reason other than Disability, Special Retirement, Retirement, resignation of
employment or service with the prior consent of the board of directors of the
Optionee's Employer (as evidenced in the Employer's minute book) or death, the
Option shall be exercisable only to the extent it is exercisable on the
effective date of the Optionee's termination of employment or service, and after
such date may be exercised by the Optionee (or the Optionee's Legal
Representative) for a period of 30 days after the effective date of the
Optionee's termination of employment or service or until the Expiration Date,
whichever period is shorter. If the Optionee shall die within such original
exercise period, the Option shall be exercisable only to the extent it is
exercisable on the date of death and after the date of death may be exercised by
the beneficiary or beneficiaries duly designated by the Optionee for a period of
120 days after the date of death or until the Expiration Date, whichever period
is shorter. Notwithstanding any provision in this Award to the contrary, if the
Optionee ceases to be employed by or of service to the Employers and Affiliates
on account of the Optionee's negligence, willful misconduct, competition with an
Employer or other Affiliate or misappropriation of confidential information of
an Employer or other Affiliate, the Option shall terminate on the date the
Optionee's employment or service with the Employers and Affiliates terminates,
unless such Option terminates earlier pursuant to Section 1.2.

        1.2.    Forfeiture of Option Upon Competition or Misappropriation of
Confidential Information.    Notwithstanding any other provision herein, the
Option granted pursuant to this Award shall not be exercisable on or after any
date on which the Optionee enters into competition with an Employer or other
Affiliate, or misappropriates confidential information of an Employer or other
Affiliate, as determined by the Company in its sole discretion. As of the date
of such competition or misappropriation, the Option granted pursuant to this
Award automatically shall terminate and thereby be forfeited to the extent it
has not been exercised. In the event of such competition or misappropriation,
the Optionee shall pay the Company, within five business days of receipt by the
Optionee of a written demand therefor, an amount in cash determined by
multiplying the number of shares of Stock purchased pursuant to each exercise of
the Option within the six months immediately preceding such competition or
misappropriation (without reduction for any shares of Stock delivered by the
Optionee pursuant to Section 1.3 or Section 2.4 or withheld by the Company
pursuant to Section 2.4) by the difference between (i) the Fair Market Value of
a share of Stock on the date of such exercise and (ii) the purchase price per
share of Stock set forth in the first paragraph of this Award.

        For purposes of the preceding paragraph, the Optionee shall be treated
as entering into competition with an Employer or other Affiliate if the Optionee
(i) directly or indirectly, individually or in conjunction with any person, firm
or corporation, has contact with any customer of an Employer or other Affiliate
or with any prospective customer which has been contacted or solicited by or on
behalf of an Employer or other Affiliate for the purpose of soliciting or
selling to such customer or prospective customer any product or service, except
to the extent such contact is made on behalf of an Employer or other Affiliate,
or (ii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate.

        The Optionee shall be treated as misappropriating confidential
information of an Employer or other Affiliate if the Optionee (i) uses
confidential information (as described below) for the benefit of anyone other
than an Employer or such Affiliate, as the case may be, or discloses the
confidential information to anyone not authorized by an Employer or such
Affiliate, as the case may be, to receive such information, (ii) upon
termination of employment or service, makes any summaries of, takes any notes
with respect to, or memorizes any confidential information or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate, or (iii) upon termination of employment or service
or upon the request of an Employer or other Affiliate, fails to return all
confidential information then in the Optionee's possession. "Confidential
information" shall mean any confidential and proprietary drawings, reports,
sales and training manuals, customer lists, computer

2

--------------------------------------------------------------------------------




programs, and other material embodying trade secrets or confidential technical,
business, or financial information of an Employer or other Affiliate.

        1.3.    Method of Exercise.    Subject to the limitations set forth in
this Award, the Option may be exercised by the holder of the Option (1) by
giving written notice to the Vice President-Human Resources of the Company
specifying the number of whole shares of Stock to be purchased and by
accompanying such notice with payment therefor in full (unless another
arrangement for such payment which is satisfactory to the Company has been made)
either (i) in cash, (ii) in previously owned whole shares of Stock (which the
holder has held for at least six months prior to the delivery of such shares of
Stock or which the holder purchased on the open market and for which the holder
has good title, free and clear of all liens and encumbrances) having a Fair
Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (iii) to the extent legally
permissible, in cash by a broker-dealer acceptable to the Company to whom the
holder has submitted an irrevocable notice of exercise, or (iv) a combination of
(i) and (ii), and (2) by executing such documents and taking any other actions
as the Company may reasonably request. If payment of the purchase price is made
pursuant to clause (ii) of the first sentence of this Section 1.3, then any
fraction of a share of Stock which would be required to pay such purchase price
shall be disregarded and the remaining amount due shall be paid in cash by the
holder. No share of Stock shall be delivered until the full purchase price
therefor has been paid.

        1.4.    Full or Partial Cancellation of Option.    In the event that
rights to purchase all or a portion of the shares of Stock subject to the Option
expire or are exercised, cancelled or forfeited, the holder shall promptly
return this Award to the Company. If the holder continues to have rights to
purchase shares hereunder, the Company shall, within 10 days of the holder's
delivery of this Award to the Company, either (i) mark the Award to indicate the
extent to which the Option has expired or been exercised, cancelled or forfeited
or (ii) issue to the holder a substitute option agreement applicable to such
rights, which agreement shall otherwise be substantially similar to this Award
in form and substance. If the holder does not return this Award to the Company,
cancellation of the Option, to the extent it is expired, cancelled or forfeited,
shall nonetheless be effective.

        2.    Additional Terms and Conditions of Option.    

        2.1.    Option Subject to Acceptance.    The Option shall become null
and void unless the Optionee shall accept this Award. The Optionee shall be
deemed to have accepted this Award unless the Optionee returns this Award to the
Vice President-Human Resources of the Company within thirty (30) days of the
Optionee's receipt of this Award, accompanied by a written statement that the
Optionee does not accept this Award.

        2.2.    Nontransferability of Option.    The Option may not be
transferred by the Optionee other than (i) to a beneficiary upon the Optionee's
death (as designated on the form attached hereto or under the terms of the
Plan), (ii) pursuant to a court order entered in connection with a dissolution
of marriage or child support [the following to be included only in awards to
officers of the Company:][or (iii) by gift to a Permitted Transferee]. Except as
permitted by the foregoing, the Option may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void.

        By accepting the Option, the Optionee agrees that if any beneficiary
designated on a beneficiary designation form predeceases the Optionee or, if any
corporation, partnership, trust or other entity which is a designated
beneficiary is terminated, dissolved, becomes insolvent or is adjudicated
bankrupt prior to the date of the Optionee's death, or if the Optionee fails to
designate a beneficiary on a beneficiary designation form, then the Optionee
hereby designates the following persons in the order set forth herein as the
Optionee's beneficiary or beneficiaries with respect to the entire amount which
the previous designated beneficiary would have been entitled to receive: (i) the
Optionee's spouse, if living, or if none, (ii) the Optionee's then living
descendants, per stirpes, or if none, (iii) the Optionee's estate.

        2.3.    Agreement by Optionee.    As a condition precedent to any
exercise of the Option, the holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of shares of Stock and, in connection therewith, shall
execute any documents which the Committee shall in its sole discretion deem
necessary or advisable.

        2.4.    Withholding Taxes.    (a) As a condition precedent to any
issuance or delivery of shares of Stock upon exercise of the Option, the holder
shall, upon request by the Company, pay to the Company in addition to the
purchase price of the shares of Stock, such amount as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the

3

--------------------------------------------------------------------------------




"Required Tax Payments") with respect to such exercise of the Option. If the
holder shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to the holder.

(b)The holder may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company of whole shares of Stock, the Fair Market Value of
which shall be determined as of the date the obligation to withhold or pay taxes
first arises in connection with the Option (the "Tax Date"), (3) authorizing the
Company to withhold whole shares of Stock which would otherwise be delivered to
the holder upon exercise of the Option, the Fair Market Value of which shall be
determined as of the Tax Date, (4) to the extent legally permissible, a cash
payment by a broker-dealer acceptable to the Company to whom the holder has
submitted an irrevocable notice of exercise or (5) any combination of (1),
(2) and (3). Shares of Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the holder. No share of Stock shall be delivered until the Required Tax
Payments have been satisfied in full.


        2.5.    Adjustment.    In the event of any conversion, stock split,
stock dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination of shares in a reverse stock split,
liquidation or other similar change in capitalization or event, the holder of
the Option shall be entitled to receive upon the exercise of the Option, at a
price determined by the Committee in its sole discretion, such shares of Stock
or other securities, the value of which shall be determined by the Committee to
be equivalent to the value of shares of Stock to which the holder would be
entitled had the holder exercised the Option prior to the occurrence of such
event. If any other event shall occur which in the judgment of the Board would
warrant an adjustment to the number or designation of the class or classes of
securities subject to the Option or the purchase price of a share of Stock
subject to the Option, such adjustments shall be authorized by the Board and
made by the Committee upon such terms and conditions as it may deem equitable
and appropriate. To the extent that any such event or action taken under this
Section 2.5 shall entitle the holder of the Option to purchase additional shares
of Stock or other security, the shares of Stock subject to the Option shall be
deemed to include such additional shares of Stock or other security. If any such
adjustment would result in a fractional security being subject to the Option,
the Company shall pay the holder, in connection with the first exercise of the
Option occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the exercise date
over (B) the purchase price of such security. Any determination made by the
Committee under this Section 2.5 shall be final, binding and conclusive.

        2.6.    Change in Control.    (a) Notwithstanding any other provision of
this Award or any provision of the Plan, in the event of a Change in Control,
the Option shall become immediately exercisable in full. In the event of a
Change in Control pursuant to Section (b)(3) below, there may be substituted for
each share of Stock subject to the Option, the number and class of shares into
which each share of such Stock shall be converted pursuant to such Change in
Control. In the event of such a substitution, the purchase price per share of
stock then subject to the Option shall be appropriately adjusted by the
Committee, but in no event shall the aggregate purchase price for such shares be
greater than the aggregate purchase price for the shares of Stock subject to the
Option prior to the Change in Control.

        (b)   For purposes of the Plan and this Award, "Change in Control" shall
mean:

        (1)   the acquisition by any Person, including any "person" within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the "Outstanding Voting Securities"), excluding,
however, the following: (i) any acquisition directly from the Company or an
Affiliate (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 2.6(b), or (v) any acquisition by the following persons:
(A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy T. Carlson or the
spouse of any such child, (C) any grandchild of LeRoy T. Carlson, including any
child adopted by any child of LeRoy T. Carlson, or the spouse of any such
grandchild,

4

--------------------------------------------------------------------------------



(D) the estate of any of the persons described in clauses (A)-(C), (E) any trust
or similar arrangement (including any acquisition on behalf of such trust or
similar arrangement by the trustees or similar persons) provided that all of the
current beneficiaries of such trust or similar arrangement are persons described
in clauses (A)-(C) or their lineal descendants, or (F) the voting trust which
expires on June 30, 2035, or any successor to such voting trust, including the
trustees of such voting trust on behalf of such voting trust (all such persons,
collectively, the "Exempted Persons");

        (2)   individuals who, as of February 27, 2004, constituted the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company after February 27, 2004, whose election, or nomination for election by
the Company's stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

        (3)   consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company's
assets) which are entitled to vote generally on matters (without regard to the
election of directors), in substantially the same proportions relative to each
other as the shares of Outstanding Voting Securities are owned immediately prior
to such Corporate Transaction, (ii) no Person (other than the following Persons:
(v) the Company or an Affiliate, (w) any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted Persons,
and (z) any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the Outstanding Voting
Securities) will beneficially own, directly or indirectly, 25% or more of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally on matters (without regard to the election of directors) and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

        (4)   approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

        2.7.    Compliance with Applicable Law.    The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the Option upon any securities exchange or under any law, or
the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
issuance or delivery of shares hereunder, such shares will not be issued or
delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

        2.8.    Delivery of Certificates.    Upon the exercise of the Option, in
whole or in part, the Company shall, subject to Section 2.4, deliver or cause to
be delivered one or more certificates representing the number of shares of Stock
purchased against full payment therefor. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 2.4.

        2.9.    Option Confers No Rights as Stockholder.    The holder of the
Option shall not be entitled to any privileges of ownership with respect to
shares of Stock subject to the Option unless and until such shares are purchased
and delivered upon an exercise of the Option and the holder becomes a
stockholder of record with respect to such delivered shares.

5

--------------------------------------------------------------------------------




        2.10.    Company to Reserve Shares.    The Company shall at all times
prior to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares subject to the Option from time to time.

3.    Miscellaneous Provisions.    

        3.1.    Option Confers No Rights to Continued Employment or
Service.    In no event shall the granting of the Option or the acceptance of
this Award and the Option by the Optionee give or be deemed to give the Optionee
any right to continued employment by or service with any Employer or any
subsidiary or affiliate of an Employer.

        3.2.    Decisions of Committee.    The Committee or its delegate shall
have the right to resolve all questions which may arise in connection with the
Option or its exercise. Any interpretation, determination or other action made
or taken by the Committee or its delegate regarding the Plan or this Award shall
be final, binding and conclusive.

        3.3.    Award Subject to the Plan.    This Award is subject to the
provisions of the Plan, and shall be interpreted in accordance therewith. The
Optionee hereby acknowledges receipt of a copy of the Plan.

        3.4.    Successors.    This Award shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall acquire any rights hereunder in accordance with this Award or the
Plan.

        3.5.    Notices.    All notices, requests or other communications
provided for in this Award shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled thereto, via certified or
registered mail, postage prepaid and return receipt requested, or (c) by
telecopy with confirmation of receipt. The notice, request or other
communication shall be deemed to be received in the case of delivery, on the
date of its actual receipt by the party entitled thereto, in the case of mailing
by certified or registered mail, five days following the date of such mailing,
and in the case of telecopy, on the date of confirmation of receipt.

        3.6.    Governing Law.    The Option, this Award, and all determinations
made and actions taken pursuant thereto and hereto, to the extent otherwise not
governed by the Code or the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

        3.7.    Counterparts.    This Award may be executed in counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

  TELEPHONE AND DATA SYSTEMS, INC.
 
By:
 


--------------------------------------------------------------------------------

        [[NAME]]
        [[TITLE]] Accepted this                          day of      
                                                                , 20        .
 
 
 
                                         
                                         
Optionee
 
 
 

6

--------------------------------------------------------------------------------



TELEPHONE AND DATA SYSTEMS, INC. 2004 LONG-TERM INCENTIVE PLAN

[[YEAR]] STOCK OPTION AWARD

BENEFICIARY DESIGNATION FORM

        You may designate a primary beneficiary and a secondary beneficiary. You
can name more than one person or entity as a primary or secondary beneficiary.
For example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.

Designate Your Beneficiary(ies):

Primary Beneficiary(ies) (give name, address and relationship to you):


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


Secondary Beneficiary(ies) (give name, address and relationship to you):


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

        I certify that my designation of beneficiary set forth above is my free
act and deed.




--------------------------------------------------------------------------------

Name


--------------------------------------------------------------------------------

Signature
 


--------------------------------------------------------------------------------

(please print) Date

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

